By the Court, Wallace, C. J.:
Irrespective of the question made in argument, as to the construction of the act, we think that the allegations of this bill would not support an injunction, and of course we could not reverse the order of the Court below refusing the injunction.
Inasmuch, however, as counsel on both sides have united in the request that we give expression to our views on the true construction of the act itself, I will add that we are all of opinion that incorporated commercial banks are plainly within the intent of the act, and subject to examination under its provisions.
Let the order be affirmed.